 1

 2              IN THE UNITED STATES DISTRICT COURT FOR THE
                        WESTERN DISTRICT OF MISSOURI
 3                            WESTERN DIVISION

 4
     UNITED STATES OF AMERICA,     ) Case No. 20-00183-01-CR-W-GAF
 5                                 )
               Plaintiff,          ) Kansas City, Missouri
 6                                 ) December 7, 2020
     v.                            )
 7                                 )
     DUSTIN M. JORDAN,             )
 8                                 )
               Defendant.          )
 9   ______________________________)

10
                    TRANSCRIPT OF HEARING ON CHANGE OF PLEA
11                  BEFORE THE HONORABLE LAJUANA M. COUNTS
                        UNITED STATES MAGISTRATE JUDGE
12

13   APPEARANCES:

14   For the Plaintiff:                Mr. David Luna
                                       Assistant United States Attorney
15                                     400 E. Ninth St., Ste. 5510
                                       Kansas City, MO 64106
16                                     (816) 426-3122

17   For the Defendant:                Mr. W. Scott Toth
                                       105 E. Park
18                                     Olathe, KS 66061
                                       (913) 948-6682
19
     Court Audio Operator:             Ms. Traci R. Chorny
20

21   Transcribed by:                   Rapid Transcript
                                       Lissa C. Whittaker
22                                     1001 West 65th Street
                                       Kansas City, MO 64113
23                                     (816) 914-3613

24
     Proceedings recorded by electronic sound recording, transcript
25   produced by transcription service.



           Case 4:20-cr-00183-GAF Document 25 Filed 12/10/20 Page 1 of 21
                                                                                 2

 1                     (Court in Session at 1:40 p.m.)

 2            THE COURT:    All right.    Thank you so much, Traci.         We

 3   are here on Case No. 20-00183-01-CR-W-GAF, United States of

 4   America vs. Dustin Jordan.     May I please have entry of appearance

 5   by the Government?

 6            MR. LUNA:    Good afternoon, Your Honor.       This is David

 7   Luna for the United States.

 8            THE COURT:    Thank you, Mr. Luna.      And for Mr. Jordan?

 9            MR. TOTH:    Good afternoon and may it please the Court,

10   Your Honor?   Mr. Jordan appears by Zoom video and along with his

11   attorney, Scott Toth.

12            THE COURT:    All right.    Thank you.    All right.    And so,

13   we are here for a change of plea hearing.        And the first order I

14   need to cover is that I have a consent to entry of felony plea

15   before a U.S. Magistrate Judge form, and it appears to be signed

16   by Mr. Jordan and his attorney, Mr. Toth, dated with the date of

17   December the 5th of 2020.    I’ll ask you, Mr. Toth -- excuse me --

18   Mr. Jordan, did you sign that document?

19            MR. JORDAN:    Yes, I did, Your Honor.

20            THE COURT:    All right.    And did you sign it after you

21   had a chance to talk with your attorney?

22            MR. JORDAN:    Yes, I have, Your Honor.

23            THE COURT:    And if you had any questions, did he answer

24   any questions that you had?

25            MR. JORDAN:    Yes, he has, Your Honor.



           Case 4:20-cr-00183-GAF Document 25 Filed 12/10/20 Page 2 of 21
                                                                                3

 1               THE COURT:    All right.    And in this consent form, what

 2   it says is that I will be able to take your guilty plea as a

 3   Magistrate Judge under a local rule that allows that.             And then I

 4   will prepare a Report and Recommendation to the District Judge

 5   for the final adjudication.        Do you understand that?

 6               MR. JORDAN:    Yes, I do, Your Honor.      Thank you.

 7               THE COURT:    All right.    So, did you sign this form

 8   voluntarily and knowingly?

 9               MR. JORDAN:    Completely voluntarily and knowingly, yes.

10               THE COURT:    All right.    So, the Court does find that

11   this -- can’t see it -- order.         And so, it will be filed with the

12   Court.     And so, we will move forward with the -- with this plea.

13   So, the Court has been advised, Mr. Jordan, that you wish to

14   enter a plea to the one-count Indictment that charges you with

15   being a felon in possession of a firearm, is that correct?

16               MR. JORDAN:    That is correct, Your Honor.

17               THE COURT:    All right.    So, I need to ask you some

18   questions under oath.       I will ask my courtroom deputy to swear

19   you in, and then we’ll get started.

20                       DUSTIN M. JORDAN, DEFENDANT, SWORN

21               THE COURT:    All right.    So, Mr. Jordan, do you

22   understand that you are now under oath, and that if you answer

23   any of my questions falsely, that you may later be charged and

24   prosecuted for perjury or making a false statement?             Do you

25   understand that?



              Case 4:20-cr-00183-GAF Document 25 Filed 12/10/20 Page 3 of 21
                                                                                  4

 1            MR. JORDAN:    I do understand that, Your Honor.

 2            THE COURT:    All right.     All right.   So, the first set of

 3   questions I have for you have to deal with your competency to

 4   understand these proceedings and enter a knowing plea.          So, we’ll

 5   get started on that.    What is your full name for the record?

 6            MR. JORDAN:    Dustin Michael Jordan.

 7            THE COURT:    And where were you born?

 8            MR. JORDAN:    Olean, New York.

 9            THE COURT:    New York.    And how old are you?

10            MR. JORDAN:    I am 38 -- 36.     I’m sorry, Your Honor.

11            THE COURT:    Okay.

12            MR. JORDAN:    My brother just had his 30th birthday.

13            THE COURT:    Okay.   So, you’re 38 -- 36 years old.          How

14   far did you go in school?

15            MR. JORDAN:    What’s that?

16            THE COURT:    How far did you go in school?

17            MR. JORDAN:    Eleventh grade and then GED.

18            THE COURT:    Okay.   GED.    So, are you able to read, write

19   and understand the English language?

20            MR. JORDAN:    Very confidently.

21            THE COURT:    All right.     Have you been treated recently

22   for any mental illness or addiction to any drugs of any kind?

23            MR. JORDAN:    Methamphetamines and bipolar.

24            THE COURT:    And bipolar?     I’m sorry.

25            MR. JORDAN:    Bipolar, manic, Phase I episodes.



           Case 4:20-cr-00183-GAF Document 25 Filed 12/10/20 Page 4 of 21
                                                                                 5

 1               THE COURT:    So, are you taking medication for that?

 2               MR. JORDAN:    Since my release from DOC, I have not been

 3   able to get back on medication with a stable doctor.             It’s one of

 4   my (inaudible) I’m trying to get to right now.

 5               THE COURT:    All right.    So, without that medication, do

 6   you still understand what’s going on today?

 7               MR. JORDAN:    Yes, ma’am.

 8               THE COURT:    All right.    So, I guess the question that --

 9   you are currently under the care of a physician or psychiatrist,

10   is that correct?

11               MR. JORDAN:    Not at this time, no.

12               THE COURT:    Okay.   But they’re working on that, is that

13   correct?

14               MR. JORDAN:    Nobody here is.

15               THE COURT:    Okay.   But that’s the whole -- so you can

16   get back on whatever medications that you need for --

17               MR. JORDAN:    That’s the intention.

18               THE COURT:    -- bipolar and manic depression?        Okay.   All

19   right.     Are you currently under the influence of any drugs,

20   medication or alcoholic beverage of any kind?

21               MR. JORDAN:    No, ma’am.

22               THE COURT:    And are you fully aware of what’s happening

23   here today?

24               MR. JORDAN:    Yes, ma’am.

25               THE COURT:    All right.    I’ll ask either counsel, do you



              Case 4:20-cr-00183-GAF Document 25 Filed 12/10/20 Page 5 of 21
                                                                                   6

 1   have any doubt as to Mr. Jordan’s competency to plead at this

 2   time?    Mr. Toth?

 3              MR. TOTH:    No, Your Honor.

 4              THE COURT:    Okay.   Mr. Luna?

 5              MR. LUNA:    No, Your Honor.

 6              THE COURT:    All right.    Based upon Mr. Jordan’s answers

 7   to the questions, as well as the input from both counsel, this

 8   Court does find that Mr. Jordan is competent to understand the

 9   proceedings and enter a knowing plea.         All right.    So, these next

10   questions have to do with your satisfaction with your attorney,

11   Mr. Jordan.     Have you had an ample opportunity to discuss your

12   case with your attorney?

13              MR. JORDAN:    Yes, ma’am.

14              THE COURT:    And are you fully satisfied with his

15   counsel, representation and advice in this case?

16              MR. JORDAN:    Fully.

17              THE COURT:    Okay.   And has he done everything that

18   you’ve asked him to do?

19              MR. JORDAN:    Everything and more, Your Honor.

20              THE COURT:    Okay.   All right.    That’s good.     All right.

21   So, let’s move on to there are certain rights that you are

22   waiving, constitutional rights that you are waiving by pleading

23   guilty.    And no one can force you to plead guilty, not the Court,

24   not your attorney, not the Government, not law enforcement.              No

25   one can force you to waive your constitutional right to a jury



             Case 4:20-cr-00183-GAF Document 25 Filed 12/10/20 Page 6 of 21
                                                                                   7

 1   trial on these charges.       And this case will proceed to trial as

 2   scheduled, unless you enter a guilty plea today.           Do you

 3   understand that?

 4              MR. JORDAN:    Yes, I do, Your Honor.

 5              THE COURT:    All right.    So, as far as your

 6   constitutional rights that you are waiving, you’re waiving the

 7   right to plead not guilty and to persist in a plea of not guilty.

 8   Do you understand that?

 9              MR. JORDAN:    Say it one more time.

10              THE COURT:    You’re waiving the right to plead not guilty

11   and to persist in a plea of not guilty.         Do you understand that?

12              MR. JORDAN:    Yes, ma’am.

13              THE COURT:    You’re also waiving the right to be presumed

14   innocent until your guilt is established beyond a reasonable

15   doubt at trial because there won’t be a trial.           Do you understand

16   that?

17              MR. JORDAN:    Yes, ma’am.

18              THE COURT:    Additionally, you have, you’re waiving the

19   right to a jury trial, and at that trial, the right to effective

20   assistance of counsel.       Do you understand that?

21              MR. JORDAN:    Yes, ma’am.

22              THE COURT:    Also, you are waiving the right to confront

23   and cross-examine witnesses that the Government would have to

24   testify against you at trial because there won’t be a trial.             Do

25   you understand that?



             Case 4:20-cr-00183-GAF Document 25 Filed 12/10/20 Page 7 of 21
                                                                                  8

 1            MR. JORDAN:    Yes, ma’am.

 2            THE COURT:    Additionally, you would be waiving the right

 3   to compel or subpoena witnesses to appear on your behalf at trial

 4   because there won’t be one.     Do you understand that?

 5            MR. JORDAN:    Yes, ma’am.

 6            THE COURT:    And additionally, you are waiving the right

 7   to remain silent at trial, in which case, your silence could not

 8   be used against you.    Do you understand that?

 9            MR. JORDAN:    Yes, ma’am.

10            THE COURT:    And have you discussed your rights with your

11   attorney?

12            MR. JORDAN:    I have.

13            THE COURT:    Okay.   And with knowing all those rights

14   that you are waiving, do you still wish to plead guilty?

15            MR. JORDAN:    I do, Your Honor.

16            THE COURT:    All right.    So, do you have a copy of the

17   Indictment with you, Mr. Jordan?

18            MR. JORDAN:    No, I do not, ma’am.

19            THE COURT:    Okay.   But you’ve had a chance to review

20   that with your attorney, is that correct?

21            MR. JORDAN:    Yes, ma’am.

22            THE COURT:    All right.    And so, what I will do, I will

23   have Mr. Luna read the Indictment to you.        It’s one count.       And

24   then also provide you with the penalties that are associated with

25   the charges.   Okay?



           Case 4:20-cr-00183-GAF Document 25 Filed 12/10/20 Page 8 of 21
                                                                             9

 1             MR. JORDAN:    Yes, ma’am.

 2             THE COURT:    All right.   Mr. Luna.

 3             MR. LUNA:    The defendant is indicted in a single count

 4   of felon in possession of a firearm.       It alleges that on or about

 5   July 24th, 2020, in the Western District of Missouri, the

 6   defendant, knowing he had been previously convicted of a crime

 7   punishable by imprisonment for a term exceeding one year, did

 8   knowingly possess, in and affecting commerce, a firearm, to wit:

 9   a Phoenix Arms, Model HP22A, .22 long rifle caliber, semi-

10   automatic pistol, Serial Number 4358311, which had been

11   transported in interstate commerce, contrary to Title 18, United

12   States Code, Sections 922(g)(1) and 924(a)(2).         Felon in

13   possession of firearm as charged is punishable by not more than

14   ten years imprisonment, not more than a $250,000 fine, up to

15   three years of supervised release, and that is a Class C felony.

16   There is also a $100 mandatory special assessment for that count.

17             THE COURT:    Thank you.   All right.    Mr. Jordan, do you

18   understand the charges that are lodged against you?

19             MR. JORDAN:    Yes, ma’am, Your Honor.

20             THE COURT:    All right.   And let’s see.     Do you also

21   fully understand the penalties that are associated with the

22   charge?

23             MR. JORDAN:    Yes, Your Honor.

24             THE COURT:    All right.   Mr. Luna also indicated about

25   the $100 mandatory special assessment.       And do you understand



           Case 4:20-cr-00183-GAF Document 25 Filed 12/10/20 Page 9 of 21
                                                                                10

 1   that that $100 is mandatory under the statute 18 U.S.C. Section

 2   3013, and that you’re responsible for paying that $100?           Do you

 3   understand that?

 4            MR. JORDAN:    Yes, Your Honor.

 5            THE COURT:    Also, he talked about the period of

 6   supervised release of not more than three years.         Do you

 7   understand that if you’re on supervised release and you violate

 8   the terms, the court revoke your supervised release?         Can you

 9   still hear me?

10            MR. JORDAN:    I can barely hear you over these guys.         I’m

11   sorry, Your Honor.

12            THE COURT:    Okay.   That’s okay.

13            MR. JORDAN:    (Inaudible).

14            THE COURT:    All right.    Thank you.    Okay.

15            MR. JORDAN:    They want it open.

16            THE COURT:    All right.    So, we were talking about the

17   penalties.   In the Indictment it has not more than three years of

18   supervised release.    Do you know what supervised release is?

19            MR. JORDAN:    Yes, ma’am, probation.

20            THE COURT:    All right.    So, similar to that.

21            MR. JORDAN:    It’s similar, yes.

22            THE COURT:    So, after the period of custody, then you

23   would be on paper, as they say, for not more than three years.

24   Do you understand that?

25            MR. JORDAN:    I do, Your Honor.     Thank you.



          Case 4:20-cr-00183-GAF Document 25 Filed 12/10/20 Page 10 of 21
                                                                                 11

 1             THE COURT:    So, if you’re on supervised release and you

 2   violated those -- violate those terms, the court can revoke your

 3   supervised release, send you back to jail, and not give you any

 4   credit for any time that you’d spent on supervised release.            Do

 5   you understand that?

 6             MR. JORDAN:    I do, Your Honor.

 7             THE COURT:    And also, the court can add an additional

 8   time of supervised release even after that is done.         Do you

 9   understand that?

10             MR. JORDAN:    Yes, Your Honor.

11             THE COURT:    All right.   All right.    So, I understand

12   that there is no plea agreement in this case, is that correct?

13             MR. LUNA:    That’s correct, Your Honor.

14             THE COURT:    Okay.   All right.   So, let me go over -- I

15   guess I want to confirm with Mr. Toth that any -- I don’t know if

16   there have been any formal plea offers, but I just wanted to

17   confirm that any -- if there were any, that they were conveyed to

18   your client, Mr. Jordan?

19             MR. TOTH:    There really hasn’t, Your Honor, to be honest

20   with you.   But anything that Mr. Luna and I have communicated

21   about has been passed on to Mr. Jordan.       And I’m satisfied that

22   he has all the information that I have received from the

23   Government.

24             THE COURT:    All right.   Thank you.    All right.    All

25   right.   So, Mr. Jordan, this offense, of course, is a felony



          Case 4:20-cr-00183-GAF Document 25 Filed 12/10/20 Page 11 of 21
                                                                                12

 1   offense, and if your plea is accepted and you are adjudged

 2   guilty, there are certain civil rights that you are waiving.              Do

 3   you understand that?

 4              MR. JORDAN:     Yes, ma’am.

 5              THE COURT:     Okay.   So, I’m going to go over those civil

 6   rights that you would be losing.         That is the right to vote, the

 7   right to hold public office, the right to a jury, and the right

 8   to possess any kind of firearm and ammunition.           Do you understand

 9   that those are the civil rights that you would lose?

10              MR. JORDAN:     Yes, ma’am.

11              THE COURT:     All right.    And I’m sure Mr. Toth has talked

12   to you about the Sentencing Guidelines.          Have you talked about

13   that?

14              MR. JORDAN:     Yes, ma’am.

15              THE COURT:     All right.    And so, I know that he may have

16   talked to you about maybe some calculations that he thinks will

17   be -- about the guideline range that may be calculated in this

18   case.    Do you understand that those guidelines or those

19   calculations by your attorney and the Government just simply,

20   they’re estimates?      Do you understand that?

21              MR. JORDAN:     Yes, ma’am.

22              THE COURT:     Do you also understand that the District

23   Judge will be the one who will determine what your guideline

24   range is and also what sentence is ultimately imposed in this

25   case?    Do you understand that?



             Case 4:20-cr-00183-GAF Document 25 Filed 12/10/20 Page 12 of 21
                                                                             13

 1              MR. JORDAN:    Yes, ma’am.

 2              THE COURT:    And that sentence can be, could be more or

 3   less than what your attorney and the Government have predicted in

 4   this case.    Do you understand that?

 5              MR. JORDAN:    I do, Your Honor.

 6              THE COURT:    And the District Judge will go over a lot of

 7   information about you, about the offense that will give -- Judge

 8   Fenner -- which will give Judge Fenner the information to impose

 9   a sentence that is reasonable, based upon the facts of this case.

10   Do you understand that?

11              MR. JORDAN:    Yes, Your Honor.

12              THE COURT:    So, the court will be looking at what we

13   call the sentencing factors.       That’s under 18 U.S.C. Section

14   3553(a).    It looks at the need to deter, to protect the public,

15   to impose a sentence that is similar to others in a similar

16   situation.    Do you understand that?

17              MR. JORDAN:    Yes, Your Honor.

18              THE COURT:    Okay.   All right.   And I know in state court

19   they have what they call parole.        But you understand that there

20   is no parole in federal court?

21              MR. JORDAN:    Yes, Your Honor.

22              THE COURT:    All right.   And since you don’t have a plea

23   agreement that you are reserving your right to appeal certain

24   things, I don’t know if you talked about your (inaudible) with

25   your attorney, but you are reserving the right to appeal your



          Case 4:20-cr-00183-GAF Document 25 Filed 12/10/20 Page 13 of 21
                                                                             14

 1   sentence and (inaudible).     Do you understand that?

 2            MR. JORDAN:    Yes, Your Honor.

 3            THE COURT:    All right.    All right.    Let’s go on to the

 4   factual basis in this case.     Mr. Luna, could you please provide

 5   the Court with the evidence that the Government would present had

 6   this case gone to trial?

 7            MR. LUNA:    Yes, Your Honor.    I anticipate that if this

 8   case went to trial, the Government would be able to prove that on

 9   July 24th, 2020, at 2:30 p.m., a Kansas City, Missouri Police

10   officer was working in off-duty capacity at the Walmart located

11   on 40 Highway in Kansas City, Jackson County, Missouri, which is

12   in the Western District of Missouri.      The responding officer was

13   notified by Walmart Asset Protection personnel that a subject,

14   later identified as the defendant, had taken a flashlight off of

15   one of the shelves, ripped off a tag -- a price tag and concealed

16   the flashlight in his front pants pocket as he walked toward the

17   front of the store.    The defendant was stopped as he passed

18   through the checkout area without paying for the flashlight.           The

19   stolen flashlight was retrieved from the defendant’s pants pocket

20   by the responding officer.     A computer check was then conducted,

21   and it was revealed that the defendant had a felony Missouri

22   parole violation warrant and several Jackson County municipal

23   warrants as well.    The defendant was placed under arrest for his

24   warrants and for the stealing.      A search incident to arrest of

25   the defendant’s person revealed a black pouch attached to the



          Case 4:20-cr-00183-GAF Document 25 Filed 12/10/20 Page 14 of 21
                                                                             15

 1   front of his pants.    As the responding officer removed the pouch,

 2   he felt a weapon inside, and the defendant made a statement

 3   acknowledging that there was a firearm inside the pouch.          The

 4   responding officer removed the gun from the pouch and determined

 5   it was unloaded.   The handgun was identified as a Phoenix Arms,

 6   Model HP22A, .22 long rifle caliber handgun, with Serial Number

 7   4358311.   The firearm was viewed by a special agent with ATF, who

 8   is a nexus expert, and he was able to determine that the firearm

 9   was not manufactured in the state of Missouri and, thus, had

10   traveled in interstate commerce.      The Government would also be

11   able to prove the defendant’s prior felony convictions and his

12   knowledge of his felon status by offering certified copies of his

13   convictions.    Specifically, the defendant was convicted in Cause

14   Number 07AOCR01304-01 out of Jasper County.        It was a conviction

15   for the Class C felony of theft on November 19th of 2007.         The

16   defendant received initially a suspended three-year sentence in

17   that case.   However, his probation was subsequently revoked, and

18   he was sentenced to a sentence to serve that term of imprisonment

19   was executed.   So, he served a three-year sentence in that case.

20   January 25th of 2016, in Jackson County -- excuse me -- in Jasper

21   County, the defendant was convicted of three cases

22   simultaneously, 15AOCR00254-01, for the Class C felony of

23   receiving stolen property; in Case Number 15AOCR00793-01, for the

24   felony of stealing; and, in case number 15AOCR01426-01, for the

25   Class C felony of burglary in the second degree.         And in each of



          Case 4:20-cr-00183-GAF Document 25 Filed 12/10/20 Page 15 of 21
                                                                               16

 1   these cases, the defendant was sentenced to concurrent five-year

 2   sentences under the Missouri Department of Corrections’ long-term

 3   drug treatment program.       Upon successful completion of the

 4   program, he was subsequently placed on two-year terms of his

 5   probation.     However, his probations were subsequently revoked,

 6   and the sentences were imposed in all three of those cases.

 7   That’s all I have, Your Honor.

 8              THE COURT:     All right.    Thank you.    Okay.   Mr. Toth, do

 9   you agree that that would be the Government’s evidence in this

10   case?

11              MR. TOTH:    Yes, Your Honor, it’s all true.

12              THE COURT:     All right.    And, Mr. Jordan, do you agree

13   with the Government’s summary of what occurred?

14              MR. JORDAN:     I do, Your Honor.

15              THE COURT:     All right.    And did you do what the

16   Government said that you did?

17              MR. JORDAN:     I did.

18              THE COURT:     Okay.   And I’ll just ask, Mr. Toth, if you

19   could just make a factual basis on the elements of this

20   Indictment with Mr. Jordan?

21              MR. TOTH:    I guess I -- I’m sorry, Your Honor.         I don’t

22   quite understand the question.

23              THE COURT:     If you’ll make a factual basis with Mr.

24   Jordan on these charges?

25              MR. TOTH:    Did I make a factual basis?



             Case 4:20-cr-00183-GAF Document 25 Filed 12/10/20 Page 16 of 21
                                                                               17

 1              THE COURT:     No, will you.    I want you to do one now.

 2              MR. TOTH:    Oh, okay.     Your Honor, yes.    On July 24th,

 3   2020, Mr. Jordan did go into the Walmart store in Western

 4   District of Missouri.       He did --

 5              THE COURT:     Well, do you want to ask him the questions?

 6   Do the colloquy.

 7              MR. TOTH:    Justin?

 8              MR. JORDAN:     Yes.

 9              MR. TOTH:    Thank you, Your Honor.      Now, I’m tracking.

10   I’m so sorry.     Justin, did you hear this factual basis given by

11   Mr. Luna, the Government’s attorney?

12              MR. JORDAN:     I did, Your Honor.     I did, Mr. Toth.

13   Sorry.

14              MR. TOTH:    Okay.     And, Justin, we have gone over the

15   facts of the case together, correct?

16              MR. JORDAN:     Yes, we have.

17              MR. TOTH:    And did the factual basis given by Mr. Luna,

18   is that accurate and correct?

19              MR. JORDAN:     Yes, it is.

20              MR. TOTH:    Okay.     And in fact, are you pleading guilty

21   to being a felon in possession of a firearm because you were a

22   felon in possession of a firearm when you were arrested on July

23   24th?

24              MR. JORDAN:     Yes, and I was.

25              MR. TOTH:    Your Honor, is there anything else you would



             Case 4:20-cr-00183-GAF Document 25 Filed 12/10/20 Page 17 of 21
                                                                             18

 1   like from me on that?

 2            THE COURT:    No, I’ll just ask him just a couple follow-

 3   up questions.    I just want to make sure the record is clear.         So,

 4   Mr. Jordan, on July 24th of 2020, here in the Western District of

 5   Missouri, did you know that you were already previously convicted

 6   as a felony?

 7            MR. JORDAN:    Yes, ma’am, I was.

 8            THE COURT:    And at that time, on July 24th of 2020, did

 9   you knowingly possess a firearm, the one that is listed in the

10   Indictment, the Phoenix Arms, semi-automatic pistol with that

11   serial number?

12            MR. JORDAN:    Yes, ma’am.

13            THE COURT:    And do you agree that the Government would

14   present evidence that that firearm was not manufactured in

15   Missouri, therefore, it had to be transported in interstate

16   commerce?   Do you agree with that?

17            MR. JORDAN:    Yes, ma’am.

18            THE COURT:    Okay.   All right.    I think that’s

19   sufficient.    All right.   Mr. Jordan, has anyone attempted in any

20   way to force you to plead guilty or otherwise threaten you?

21            MR. JORDAN:    No, ma’am.

22            THE COURT:    And has anyone made any promises or

23   assurances of any kind to get you to plead guilty today?

24            MR. JORDAN:    No, Your Honor.

25            THE COURT:    And are you pleading guilty because you are,



          Case 4:20-cr-00183-GAF Document 25 Filed 12/10/20 Page 18 of 21
                                                                                19

 1   in fact, guilty?

 2              MR. JORDAN:     Guilty is guilty, yes.

 3              THE COURT:     And are you doing this of your own free

 4   will?

 5              MR. JORDAN:     I am, Your Honor.

 6              THE COURT:     So, I will specifically ask you, Mr. Jordan,

 7   as to this one-count Indictment that was returned in the Western

 8   District of Missouri on August the 25th of 2020, how do you

 9   plead, guilty or not guilty with being a felon in possession of a

10   firearm?

11              MR. JORDAN:     I plead guilty, Your Honor.

12              THE COURT:     All right.    All right.    The Court does find

13   that there is indeed a factual basis for the plea of guilty, and

14   that you, Mr. Jordan, since you acknowledge that you are, in

15   fact, guilty as charged in the Indictment, and since you know

16   your rights to a trial by jury, you are aware of (dogs barking).

17              MR. HABIGER:     Sorry.

18              THE COURT:     And since you are knowingly and

19   intentionally pleading guilty, the Court will accept your guilty

20   plea.    All right.    And so, a Presentence Investigation Report

21   will be prepared.      Also, this Court will prepare a Report and

22   Recommendation to Judge Fenner recommending the judgment of the

23   plea of guilty.      With the -- I think we have Probation on, Mr.

24   Habiger is on, and he will prepare the report.           You will have a

25   chance to look at that report.         Your attorney will review it.



             Case 4:20-cr-00183-GAF Document 25 Filed 12/10/20 Page 19 of 21
                                                                                  20

 1   The Government will review it.         If you have any changes or

 2   corrections, you’ll have a chance to do that.           (Phone ringing).

 3   Okay.    If you all cannot resolve any changes or corrections,

 4   Judge Fenner will make the ultimate determination as to what

 5   should be in that report.         Do you understand that?

 6              MR. JORDAN:     Yes.

 7              THE COURT:     All right.    All right.    Do you have any

 8   questions about anything that we’ve gone over today, Mr. Jordan?

 9              MR. JORDAN:     Not that I’m aware of, Your Honor.

10              THE COURT:     Okay.    All right.   I am going proceed to

11   cover -- you will continue to be -- you’re at Caldwell County?

12              MR. JORDAN:     Yes, ma’am.

13              THE COURT:     So, you’ll remain there, and I think that’s

14   all we need to cover.       Mr. Luna, anything else?

15              MR. LUNA:     No, Your Honor.    Thank you.

16              THE COURT:     Okay.    Mr. Toth, anything you can think of?

17              MR. TOTH:     No, thank you, Your Honor.

18              THE COURT:     Okay.    My staff, anything that I’ve

19   forgotten?     Okay.    All right.    So, we will be in recess.      Thank

20   you, all.     Please continue to be safe and be healthy.

21              MR. LUNA:     Thank you.

22              MR. JORDAN:     You too, Your Honor.

23              MR. TOTH:     Thank you.

24              MR. JORDAN:     Thank you.

25                          (Court Adjourned at 2:06 p.m.)



             Case 4:20-cr-00183-GAF Document 25 Filed 12/10/20 Page 20 of 21
                                                                            21

 1

 2

 3

 4

 5

 6
               I certify that the foregoing is a correct transcript
 7   from the electronic sound recording of the proceeding in the
     above-entitled matter.
 8

 9
               /s/ Lissa C. Whittaker             December 10, 2020
10             Signature of transcriber                Date

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25



          Case 4:20-cr-00183-GAF Document 25 Filed 12/10/20 Page 21 of 21
